   4:20-cv-03002-JMG-CRZ Doc # 29 Filed: 09/23/20 Page 1 of 2 - Page ID # 61




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOSEPH C. MCKEE,

                   Plaintiff,                             4:20CV3002

      vs.
                                                            ORDER
EFEST, (Shenzhen Fest Technology
Co., LTD), A Foreign Corporation.; and
R-L SALES, an LLC licensed and
incorporated In the State of Utah;

                   Defendants.


      Defendant R-L Sales, LLC orally moved to compel Plaintiff to provide full
and complete Rule 26(a)(1) disclosures. The court convened a hearing on the
issue. Counsel for the Plaintiff and for Defendant R-L Sales attended the hearing.


      Defense counsel states that Plaintiff’s mandatory disclosures were
incomplete, including but not limited to Plaintiff’s failure to disclose his
computation of damages as required under Rule 26(a)(1)(A)(iii). Plaintiff’s
counsel states he served the information he has at this time.


      The court cannot order Plaintiff to provide documents he may not possess
or be able to obtain at this time. But the Plaintiff is currently be able to obtain
information to compute his special damages to date; e.g., lost wages, medical
expenses, etc. arising from the personal injury underlying this lawsuit, and he is
able to provide the documentation supporting those claims. Fed. R. Civ. P
26(a)(1)(A)(iii) requires that disclosure as part of Plaintiff’s initial disclosures,
without awaiting receipt of a discovery request. The purpose of this rule is to limit
   4:20-cv-03002-JMG-CRZ Doc # 29 Filed: 09/23/20 Page 2 of 2 - Page ID # 62




the expense of litigation, and it may also assist with any efforts to settle this case
at the outset of the lawsuit.


       Based on the information before the court, Plaintiff has not provided to his
counsel the information needed to collect records and to serve a full and
complete computation of damages as required under Fed. R. Civ. P
26(a)(1)(A)(iii).


       Accordingly,

       IT IS ORDERED:

        1)     On or before October 14, 2020, Plaintiff shall disclose to Defendant
R-L Sales his full and complete computation of damages, along with supporting
documents, as required under Fed. R. Civ. P 26(a)(1)(A)(iii). Plaintiff’s counsel
shall file a certificate of service on the docket when these disclosures are served.

      2)     Plaintiff is hereby notified that failure to timely comply with this order
may result in dismissal of this case, with prejudice, for want of prosecution
without further notice.

       3)     Plaintiff’s counsel shall mail a copy of this order to Plaintiff, and
Plaintiff’s counsel shall file a certificate of service stating the date of the mailing
and the Plaintiff’s mailing address.

     4)     The clerk shall set an internal case management deadline of
October 14, 2020 to check for compliance with this order.

       September 23, 2020.
                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
